DETAILED ACTION
Claims 11, 12, 14, 15 are pending in the application and claims 11, 12, 14, 15 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claim(s) 11, 12, 14, 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. US6199110 in view of Kamath et al. US2010/0325485 in view of OSXDaily, "How to Cancel Sending a Message or SMS from iPhone", 5/10/2015, https://osxdaily.com/2015/05/10/cancel-sending-message-from-iphone/ (Year: 2015)
Regarding claim 11, Rizvi teaches: detecting, with an electronic processor of a user device communicatively coupled to the remote database and based on at least one outstanding request associated with the user session, a failure of a user session between the user device and the remote database; (Rizvi see col. 1 lines 13-22 col. 3 lines 7-22 39-48 col. 4 lines 28-39 client with device with processor connected to database server completing commands and failure of a database session disconnecting between client and database server where commands reads on outstanding request, user completing commands reads on associated with user session)
wherein detecting the failure of the user session includes detecting a failure of at least one selected from a group consisting of an uncommitted data entry and an unsynchronized data entry (Rizvi see col. 3 lines 38-48 col. 4 lines 27-38 during database failure commands transactions are interrupted and an incomplete state of each record is maintained. This reads on both uncommitted data entry and unsynchronized data entry)
in response to determining the failure of the user session, performing, with the electronic processor, an offline detection check for the remote database, the offline detection (Rizvi see col 4 lines 5-15 40-59 database session with client includes commands made by client submitted to database and a failure occurs and connection is lost. After connection is lost client interface detects failure of session by initiating a call back request or time out on database server. Detection after database is disconnected reads on in response to determining failure, call back request and timeout reads on canary check and the notification and threshold time of database response in the call back request and timeout reads on known resource related to database)
Rizvi does not teach: in response to the offline detection check indicating that the remote database is offline,
setting the user session to read-only, 
displaying, within a graphical user interface of the user session, an offline indicator, and 
graphically marking the at least one outstanding request within the user session.  
Kamath teaches: in response to the offline detection check indicating that the remote database is offline, setting the user session to read-only, (Kamath see paragraph 0275 updating session information includes core to change session state from active to inactive causing any information about a session is limited to read only. Session to inactive reads on offline and modification changing of state reads on detection check)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of managing failovers as taught by Rizvi to include setting database to read only in response to inactive database as taught by Kamath for the predictable result of more efficiently and easily managing data as the user 
Rizvi as modified by Kamath does not teach: 
displaying, within a graphical user interface of the user session, an offline indicator, and 
graphically marking the at least one outstanding request within the user session.  
However, OSXDaily teaches: displaying, within a graphical user interface of the user session, an offline indicator, and (OSXDaily see pages 1-6 turning on airplane mode on Ipad or Iphone displays an icon terminating all connections)
graphically marking the at least one outstanding request within the user session. (OSXDaily see pages 1-6 message not delivered or message sending with progress bar loading reads on graphically marking a request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of managing failovers as taught by Rizvi to include marking progress of unsent message as taught by OSXDaily for the predictable result of accurately indicating to user what transactions are not fully processed and to what extent they are processed.
Regarding claim 12, Rizvi as modified further teaches: in response to the offline detection check indicating that the remote database is online, (Kamath see paragraph 0241 failover detector to monitor appliances and determine that they are available where detector to monitor reads on offline detection check and availability reads on online)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of managing failovers as taught by Rizvi to include setting database to read only in response to inactive database as taught by Kamath for the predictable result of more efficiently and easily managing data as the user cannot write data while there is no connection making for restore and further connections to be done easier.
determining whether the at least one outstanding request has been fulfilled; and (OSXDaily see pages 1-6 show that the message is sending with a progress bar where the existence of the progress bar reads on determining fulfillment)
in response to determining that the at least one outstanding request has not been fulfilled, setting the user session to read-only.  (OSXDaily see pages 1-6 when message is sending and progress bar is loading, user is unable to continue messaging person but can read messages as indicated by figures which teaches read-only)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of managing failovers as taught by Rizvi to include marking progress of unsent message as taught by OSXDaily for the predictable result of accurately indicating to user what transactions are not fully processed and to what extent they are processed.
Regarding claim 14, Rizvi as modified further teaches: wherein detecting the failure of the user session includes comparing a pending time for the at least one outstanding request to a predetermined threshold.  (Kamath see paragraph 0242 responses to requests to primary appliance are delayed past an acceptable threshold and failover detector determines that appliance is unavailable)
 a method of managing failovers as taught by Rizvi to include setting database to read only in response to inactive database as taught by Kamath for the predictable result of more efficiently and easily managing data as the user cannot write data while there is no connection making for restore and further connections to be done easier.
Regarding claim 15, Rizvi as modified further teaches: wherein detecting a failure of the user session includes detecting a failure of at least two of a plurality of outstanding requests. (Kamath see paragraph 0242 responses to requests to primary appliance are delayed past an acceptable threshold and failover detector determines that appliance is unavailable. Plural nature of requests reads on at least two)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of managing failovers as taught by Rizvi to include setting database to read only in response to inactive database as taught by Kamath for the predictable result of more efficiently and easily managing data as the user cannot write data while there is no connection making for restore and further connections to be done easier.






Response to Arguments
	Applicant’s argument: Claim objections should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is persuasive and claim objection is withdrawn

Applicant’s argument: Prior art does not teach previous claim 13 now amended into claim 11 that detecting a failure consists of a group consisting of an uncommitted data entry and an unsynchronized data entry. 
	Examiner’s response: Applicant’s argument is considered but is not persuasive. In fact, all three references teaches this concept as it is almost an inherent part of the inventive concept. The cited Kamath reference teaches that requests made to appliances are delayed passed a threshold and are deemed to be incomplete as the appliances are deemed to be unavailable. This teaches unsynchronized data entry. Even if Kamath does not teach this concept, the Rizvi reference teaches commands and transactions in database no being complete due to database failure. This teaches both the uncommitted data entry and the unsynchronized data entry. Even if neither one of these references teaches this concept, the OSXDaily reference teaches a text message that failed to send as a result of failure which also teaches unsynchronized data entry. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153